              Case 3:20-cv-05495-RJB Document 6 Filed 06/05/20 Page 1 of 2



 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
        In re:                                          U.S. DISTRICT COURT CASE
        CDC PROPERTIES I, LLC,
 6
                                                        NO. 20-5495 RJB
                             Debtor,
 7
        _____________________________________           U.S. BANKRUPTCY CASE NO.
                                                        11-41010-BDL
 8
        EQUITY FUNDING, LLC, and CENTRUM
        FINANCIAL SERVICES, INC.,                       INTERNAL APPEAL 20-T005
 9
                                 Plaintiffs,            AND
10             v.
                                                        U.S. DISTRICT COURT CASE
11      ERIC D. ORSE, an individual and as              NO. 20-5496 RJB
        principle of Orse & Company, Inc., DIANA
12      K. CAREY, and individual and as                 U.S. BANKRUPTCY CASE NO.
        shareholder of Karr, Tuttle, Campbell;          11-41040-BDL
13      MICHAEL M. FEINBERG, an individual
        and as shareholder of Karr, Tuttle, Campbell;   INTERNAL APPEAL 20-T006
14      KARR TUTTLE CAMPBELL, a Washington
        Professional Services Corporation; CDC          ADVERSARY CASE NO. 18-
15      PROPERTIES I, LLC; WELLS FARGO as               04038-BDL
        Trustee for the Registered Holders of Merrill
16      Lynch Mortgage Trust 2005-MCP1
        Commercial Mortgage Pass-Through                ORDER ON STIPULATED
17      Certificates, Series, 2005-MCP1; U.S.           MOTION TO CONSOLIDATE
        BANK, as Successor-Trustee to LaSalle Bank      AND TRANSFER
18      N.A., as Trustee for the benefit of the
        Certificate holders of Commercial Mortgage
19      pass-Through Certificates, Service MCCMT
        2004-C2D; and MIDLAND LOAN
20      SERVICES, a Delaware corporation,
21                               Defendants.
22

23

24


     U.S. BANKRUPTCY CASE NO. 11-41010-BDL - 1
               Case 3:20-cv-05495-RJB Document 6 Filed 06/05/20 Page 2 of 2



 1          THIS MATTER comes before the Court on the parties’ Stipulated Motion to Consolidate

 2   and Transfer. (Filed as Dkt. 4 in 20-5495 RJB; filed as a “Notice” at Dkt. 4 in 20-5496 RJB).

 3   The Court has considered the pleadings filed regarding the motion and the remaining file.

 4          The stipulated motion to consolidate the two cases, 20-5495 RJB and 20-5496 RJB

 5   should be granted. All filings for both cases should be in 20-5495 RJB. A copy of this order

 6   should be filed in case 20-5496 RJB and it should be administratively closed. The stipulated

 7   motion to transfer the cases to the undersigned should be denied as moot.

 8          IT IS SO ORDERED.

 9          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

10   to any party appearing pro se at said party’s last known address.

11          Dated this 5th day of June, 2020.

12

13
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER ON STIPULATED MOTION TO CONSOLIDATE AND TRANSFER - 2
